[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has objected (#123) to an attorney trial referee report filed May 8, 1997. The trial of the within action was held on August 9, 1996 and on October 9, 1996. The plaintiff and defendant thereafter filed "proposed findings of fact" on November 15, 1996 and November 18, 1996, respectively.
Practice Book § 430A provides that an attorney trial referee shall file his report within 120 days after the trial is finished. Ficara v. O'Connor, 45 Conn. App. 626, 630, ___ A.2d ___ (1997), held that this provision could not be waived. ". . . [t]he parties cannot waive the 120 day period provided in § 430A . . . [and] the trial court lacked the power to accept an attorney referee's report that did not comply with § 430A."Id.
Thus, this case will be retried by another attorney referee and counsel should contact the Caseflow Office for a new date.
So Ordered.
Dated at Stamford, Connecticut, this 29th day of July, 1997.
WILLIAM BURKE LEWIS, J